Citation Nr: 1001751	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-32 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

3.  Entitlement to an effective date earlier than September 
15, 2006, for the award of service connection for peripheral 
neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1970 to September 1973.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an May 2006 
rating decision of the San Diego, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  Although the 
issue of service connection for PTSD was not characterized as 
new and material in the September 2009 remand by the Board, 
such claim was previously denied by the Board (in an April 
2000 decision).  It has been recharacterized to reflect that 
the Board decision is final, and that new and material 
evidence to reopen the previously denied claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

A review of the record reveals that the Veteran had requested 
a hearing before the Board at the local VA office (i.e., 
Travel Board hearing).  See VA Form 9 dated in September 
2007.  A videoconference hearing before the Board was 
scheduled in November 2008 and the Veteran failed to report.  
In February 2009, the Board granted a motion to reschedule 
the videoconference hearing before the Board based upon good 
cause.  See 38 C.F.R. § 20.704.  Another hearing was 
scheduled for July 2009.  On the date of the hearing, the 
Veteran contacted the RO by telephone and requested that the 
hearing be cancelled and rescheduled when he is able to 
locate his medical records.  See July 2009 report of general 
information which documents this telephone conversation in 
writing.  Accordingly, a September 2009 remand instructed 
that the Veteran be scheduled for the next available personal 
hearing (video or travel Board) before a Veterans Law Judge.  
The Veteran was scheduled for a videoconference hearing on 
December 9, 2009.  On December 11, the Veteran requested that 
he instead be scheduled for the next available Travel Board 
hearing.  As his motion was granted by the Board, another 
Remand is necessary to afford the Veteran the requested 
Travel Board hearing.  
Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  The case should 
then be processed in accordance with 
established appellate procedure.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

